
	
		I
		112th CONGRESS
		1st Session
		H. R. 3434
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2011
			Ms. McCollum (for
			 herself and Mr. Ellison) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize a replacement for the lift bridge in
		  Stillwater, Minnesota with necessary taxpayer protection measures to promote
		  fiscal responsibility.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscally Responsible St. Croix River
			 Crossing Authorization Act.
		2.FindingsThe Congress finds the following:
			(1)The proposed St.
			 Croix River Crossing Project between Minnesota and Wisconsin uses an
			 extradosed bridge design that could cost nearly $700,000,000 and
			 expose taxpayers to the risk of cost overruns and delays.
			(2)The Federal
			 Highway Administration in its St. Croix River Crossing Cost Estimate Review
			 stated: The river bridge extradosed type, aesthetics, configuration and
			 constructability are major contributors to the risk associated with the project
			 costs.
			(3)The most expensive
			 bridge built in Minnesota to date is the Interstate 35W Bridge in downtown
			 Minneapolis, which was constructed in 2008 at a cost of $260 million and serves
			 approximately 140,000 vehicles per day, compared to the proposed St. Croix
			 Crossing Project that will serve an estimated 18,000 cars per day if opened on
			 schedule in 2016.
			(4)Federal and state
			 funding for bridge repair and replacement is severely limited and must be
			 utilized as efficiently as possible to meet growing needs: the State of
			 Minnesota has 1,149 bridges listed as structurally deficient, while the State
			 of Wisconsin has 1,142 structurally deficient bridges.
			(5)It is the
			 responsibility of Congress to uphold the Wild and Scenic Rivers Act (16 U.S.C.
			 1271), which protects 12,598 miles of 203 rivers in 38 States and the
			 Commonwealth of Puerto Rico.
			3.Authorization of
			 project with mitigation measuresNotwithstanding section 7(a) of the Wild and
			 Scenic Rivers Act (16 U.S.C. 1278(a)) and subject to section 4 of this Act, the
			 head of an appropriate Federal agency or department may authorize and assist in
			 the construction of a new bridge crossing for the St. Croix River, which is to
			 be located not more than 7 miles north of the Interstate 94 bridge crossing, if
			 mitigation measures determined by the Secretary of Interior are implemented to
			 offset the environmental impacts identified in the September 2010 evaluation
			 and determination report prepared by the National Park Service pursuant to such
			 section.
		4.Limitation on
			 Federal fundingAfter the date
			 of enactment of this Act, no Federal funds, including Federal highway formula
			 funding, shall be provided for any St. Croix River bridge crossing between
			 Minnesota and Wisconsin within 7 miles of the existing Interstate 94 Bridge
			 with a total project cost in excess of $574,000,000.
		5.Strategies for
			 accelerating project timelineNothing in this Act shall be construed to
			 prohibit or discourage the use of design-build construction
			 methodology, which some States utilize as a successful strategy for reducing
			 construction timelines and containing project costs.
		
